Name: Council Decision 2004/791/CFSP of 22 November 2004 extending and amending Decision 2002/842/CFSP implementing Joint Action 2002/589/CFSP with a view to a European Union's contribution to combating the destabilising accumulation and spread of small arms and light weapons in South East Europe
 Type: Decision
 Subject Matter: economic policy;  European construction;  defence;  international security;  cooperation policy;  Europe
 Date Published: 2004-11-24; 2006-06-07

 24.11.2004 EN Official Journal of the European Union L 348/46 COUNCIL DECISION 2004/791/CFSP of 22 November 2004 extending and amending Decision 2002/842/CFSP implementing Joint Action 2002/589/CFSP with a view to a European Union's contribution to combating the destabilising accumulation and spread of small arms and light weapons in South East Europe THE COUNCIL OF THE EUROPEAN UNION, Having regard to Joint Action 2002/589/CFSP (1) and in particular Article 6 thereof, in conjunction with the second indent of Article 23(2) of the Treaty on European Union, Whereas: (1) On 21 October 2002 the Council adopted Decision 2002/842/CFSP (2) concerning a European Union contribution to combating the destabilising accumulation and spread of small arms and light weapons in South East Europe, which was aimed at implementing Joint Action 2002/589/CFSP and which made available EUR 200 000 for this purpose. (2) Some objectives could not be fulfilled by 31 December 2004, the date on which Decision 2002/842/CFSP expires, and others should be consolidated and expanded after that date. The project in question is a multi-annual project. (3) Decision 2002/842/CFSP should therefore be extended and amended, HAS DECIDED AS FOLLOWS: Article 1 Decision 2002/842/CFSP is hereby amended as follows: 1. In Article 2(1), the financial reference amount EUR 300 000 shall be replaced by EUR 330 000; 2. In Article 4(1), the second sentence shall be replaced by the sentence It shall expire on 31 December 2005. Article 2 This Decision shall take effect on the day of its adoption. Article 3 This Decision shall be published in the Official Journal of the European Union. Done at Brussels, 22 November 2004. For the Council The President B. R. BOT (1) OJ L 191, 19.7.2002, p. 1. (2) OJ L 289, 26.10.2002, p. 1. Decision amended by Decision 2003/807/CFSP (OJ L 302, 20.11.2003, p. 39).